Exhibit 10.3

 

(Form of)

 


RESTRICTED STOCK AGREEMENT


 

AGREEMENT dated as of                        between SEALED AIR CORPORATION, a
Delaware corporation (the “Corporation”), and                         (the
“Employee”).

 

The Employee is now in the employ of the Corporation or one of its Subsidiaries
and has been selected by the Organization and Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation as an employee who is
in a position to make a significant contribution to the growth and success of
the Corporation.  Pursuant to the 2005 Contingent Stock Plan of Sealed Air
Corporation, the Corporation desires to provide an incentive to the Employee
that will permit him or her to share directly in the growth of the Corporation
and to further identify his or her interests with those of the stockholders of
the Corporation.

 

NOW, THEREFORE, the Corporation and the Employee mutually agree as follows:

 

Section 1.  Grant of Restricted Stock

 

Subject to the terms, conditions and restrictions set forth elsewhere in this
Agreement, the Corporation hereby grants to the Employee all rights, title and
interest in the record and beneficial ownership of ** shares (the “Restricted
Stock”) of the $0.10 par value Common Stock of the Corporation (“Common
Stock”).  The Restricted Stock is granted under the 2005 Contingent Stock Plan
of Sealed Air Corporation (as amended and in effect from time to time, the
“Plan”) and is subject to the provisions of the Plan, which is made a part of
this Agreement, as well as to the provisions of this Agreement.  All capitalized
terms have the meanings set forth in the Plan unless otherwise specifically
provided in this Agreement.

 

Section 2.  Period of Restriction and Forfeiture of Restricted Stock

 

                The Period of Restriction applicable to the Restricted Stock
granted under this Agreement begins on the date of this Agreement and ends on
the third anniversary of that date, except that the Period of Restriction shall
end earlier upon termination of employment following a Change

 

--------------------------------------------------------------------------------


 

in Control in the circumstances described in Section 7 (iii) of the Plan. 
During the Period of Restriction, the Restricted Stock granted under this
Agreement shall be forfeited to the Corporation on the Date of Termination of
the Employee with the Corporation or any of its Subsidiaries other than as a
result of the Employee’s death or Disability.  No later than 90 days following
the Date of Termination, the Committee may determine not to seek forfeiture of
all or part of the shares of Restricted Stock and to permit the shares of
Restricted Stock to be paid immediately (in whole or in part) or to continue to
vest during the remainder of the original Period of Restriction subject to
satisfaction of conditions specified by the Committee.  Until the end of the
Period of Restriction or the earlier occurrence of the Employee’s death or
Disability, neither the shares of Restricted Stock nor any interest in such
shares shall be sold, transferred, pledged or encumbered.

 

Section 3.  Effect of Forfeiture

 

                With respect to all shares of Restricted Stock that are
forfeited, the Employee shall have no further rights as a stockholder from and
after the date of forfeiture.  The Employee agrees that forfeited shares of
Restricted Stock shall be deemed canceled and returned to the treasury of the
Corporation and that the Employee will have no further incidents of ownership,
including no right to receive dividends or other distributions with respect to
forfeited shares.

 

Section 4.  Custody of Restricted Stock

 

                Certificates representing the shares of Restricted Stock granted
under this Agreement shall be held by the Corporation until the end of the
Period of Restriction or the earlier occurrence of the Employee’s death or
Disability.  At the end of the Period of Restriction or at the earlier
occurrence of the Employee’s death or Disability, provided that the Restricted
Stock has not been forfeited previously, the Corporation shall issue and deliver
to the Employee (or to the Employee’s estate, in the event of the Employee’s
death) either a certificate or certificates or

 

2

--------------------------------------------------------------------------------


 

a statement in book entry form representing the shares of Restricted Stock to be
paid under this Agreement and free of the restrictive legend and stop-transfer
instructions described in Section 5.

 

Section 5.  Legend on Stock Certificates

 

                Every certificate of Common Stock issued pursuant to this
Agreement shall, so long as the restrictions described in Section 2 remain in
effect, bear a legend in substantially the following form:

 

This certificate and the shares represented hereby are held subject to the terms
of the 2005 Contingent Stock Plan of Sealed Air Corporation which Plan provides
that the shares issued pursuant thereto are subject to forfeiture to Sealed Air
Corporation during a Period of Restriction and that neither such shares nor any
interest therein may be sold, transferred, pledged or encumbered until the end
of the Period of Restriction.  If forfeiture occurs, the holder of the shares
represented by this certificate will have no further rights with respect to such
shares and this certificate will be deemed void.  A copy of the 2005 Contingent
Stock Plan is available for inspection at the executive offices of Sealed Air
Corporation.

 

and shall have in effect a stop-transfer order with respect thereto.

 

Section 6.  Ownership Rights

 

                Subject to the restrictions set forth in this Agreement and
subject to Sections 9 and 10, during the Period of Restriction the Employee is
entitled to all voting and ownership rights applicable to the Restricted Stock,
including the right to receive any cash dividends that may be paid on the
Restricted Stock.

 

3

--------------------------------------------------------------------------------


 

Section 7.  Securities and Other Regulations

 

                The Corporation shall not be required to deliver any shares of
Common Stock, to remove restrictive legends or stop-transfer orders following
the end of the Period of Restriction or to take any other action until the
requirements of any federal, state or foreign securities law, rules or
regulations or other applicable laws or rules (including the rules of any
securities exchange) as may be determined by the Corporation to be applicable
are satisfied.

 

Section 8.  Registration of Shares

 

                The Corporation shall be under no obligation to register any
shares of Common Stock issued or to be issued under this Agreement under the
Securities Act of 1933.

 

Section 9.  No Rights in Common Stock

 

                The Employee shall not have any interest in or be entitled to
any voting rights or dividends or other rights or privileges of stockholders of
the Corporation with respect to any shares of Common Stock to be issued pursuant
to this Agreement until such shares of Common Stock are actually issued to the
Employee and then only from the date the Employee becomes the record owner
thereof.

 

Section 10.  Adjustments

 

                In the event of changes in corporate capitalization, such as a
stock dividend, split-up, combination of shares, or reclassification, or a
corporate transaction, such as a merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Corporation, any
reorganization, or any partial or complete liquidation of the Corporation after
the date of this Agreement:  (a) appropriate adjustments shall be made by the
Committee as to the number and class of shares that may be issued under the Plan
and in the number and class of and/or price of shares subject to outstanding
grants made under the Plan, including the Restricted Stock covered by this
Agreement, as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights,
and (b) the

 

4

--------------------------------------------------------------------------------


 

restrictions described in Section 2 and the requirement of a legend on stock
certificates as described in Section 5 shall apply to any securities issued in
connection with any such change in respect of the Restricted Stock issued under
this Agreement.

 

Section 11.  Action by Corporation

 

                Neither the existence of this Agreement nor the issuance of
Restricted Stock under this Agreement shall impair the right of the Corporation
or its stockholders to make or effect any of the adjustments, recapitalizations
or other changes in the Common Stock referred to in Section 10, any change in
the Corporation’s business, any issuance of debt obligations or stock by the
Corporation or any grant of options with respect to stock of the Corporation.

 

Section 12.  Corporation’s Right to Terminate Employment

 

                Nothing contained in this Agreement shall confer upon the
Employee a right to continue in the employ of the Corporation or any of its
Subsidiaries or interfere in any way with the right of the Corporation or any of
its Subsidiaries to terminate the employment of the Employee at any time,
whether with or without cause.

 

Section 13.  Not a Contract of Employment; No Acquired Rights

 

                Neither the Plan nor this Agreement shall be deemed to be a
contract of employment between the Corporation or any of its Subsidiaries and
the Employee.  The grant of the right to acquire shares of Common Stock under
the Plan does not create any obligation on the part of the Corporation or the
Employee’s employer to make additional grants in the future and shall not
constitute an acquired labor right for purposes of any foreign law.  The
Employee recognizes the absolute right of his or her employer and of the
Corporation to amend or cancel the Plan at any time subject to the terms of the
Plan without thereby incurring any liability to the Employee.

 

5

--------------------------------------------------------------------------------


 

Section 14.  Effect on Compensation

 

                The grant of Restricted Stock under this Agreement shall not be
deemed to be a part of the Employee’s salary or compensation for purposes of
determining the Employee’s payments or benefits under any benefit plan,
severance program or severance pay law of the Corporation, any Subsidiary or any
country.  Neither the Plan nor the grant of Restricted Stock under this
Agreement shall afford the Employee any additional right to severance payments
or other termination awards or compensation under any foreign law as a result of
the termination of the Employee’s employment for any reason whatsoever.

 

Section 15.  Tax-Related Items

 


REGARDLESS OF ANY ACTION THE CORPORATION OR THE EMPLOYEE’S EMPLOYER TAKES WITH
RESPECT TO ANY OR ALL INCOME TAX, PAYROLL TAX OR OTHER TAX-RELATED WITHHOLDING
(TAX-RELATED ITEMS), THE EMPLOYEE ACKNOWLEDGES THAT THE ULTIMATE LIABILITY FOR
ALL TAX-RELATED ITEMS OWED BY THE EMPLOYEE IS AND REMAINS THE EMPLOYEE’S
RESPONSIBILITY AND THAT THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER (I) MAKE
NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX-RELATED
ITEMS IN CONNECTION WITH ANY ASPECT OF THE GRANT OF RESTRICTED STOCK, INCLUDING
THE GRANT AND VESTING OF THE RESTRICTED STOCK, THE SUBSEQUENT SALE OF SHARES OF
COMMON STOCK ISSUED FOLLOWING THE END OF THE PERIOD OF RESTRICTION AND THE
RECEIPT OF ANY DIVIDENDS OR DIVIDEND EQUIVALENTS; AND (II) DO NOT COMMIT TO
STRUCTURE THE TERMS OF THE GRANT OR ANY ASPECT OF THE RESTRICTED STOCK TO REDUCE
OR ELIMINATE THE EMPLOYEE’S LIABILITY FOR TAX-RELATED ITEMS.  IF THE CORPORATION
DETERMINES THAT IT AND/OR THE EMPLOYEE’S EMPLOYER MUST WITHHOLD ANY TAX-RELATED
ITEMS AS A RESULT OF THE EMPLOYEE’S PARTICIPATION IN THE PLAN, THE EMPLOYEE
AGREES AS A CONDITION OF THE GRANT OF THE RESTRICTED STOCK TO MAKE ARRANGEMENTS
SATISFACTORY TO THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER TO ENABLE IT TO
SATISFY ALL WITHHOLDING REQUIREMENTS, INCLUDING, BUT NOT LIMITED TO, WITHHOLDING
ANY APPLICABLE TAX-RELATED ITEMS FROM THE PAY-OUT OF THE RESTRICTED STOCK.  IN
ADDITION, THE EMPLOYEE AUTHORIZES THE CORPORATION AND/OR THE EMPLOYEE’S EMPLOYER
TO

 

6

--------------------------------------------------------------------------------



 


FULFILL ITS WITHHOLDING OBLIGATIONS BY ALL LEGAL MEANS, INCLUDING, BUT NOT
LIMITED TO: WITHHOLDING TAX-RELATED ITEMS FROM THE EMPLOYEE’S WAGES, SALARY OR
OTHER CASH COMPENSATION THE EMPLOYEE’S EMPLOYER PAYS TO THE EMPLOYEE;
WITHHOLDING TAX-RELATED ITEMS FROM THE CASH PROCEEDS, IF ANY, RECEIVED UPON SALE
OF ANY SHARES OF COMMON STOCK RECEIVED FOLLOWING THE END OF THE PERIOD OF
RESTRICTION IN RESPECT OF THE RESTRICTED STOCK, AND AT THE TIME OF PAYMENT,
WITHHOLDING SHARES OF COMMON STOCK SUFFICIENT TO MEET MINIMUM WITHHOLDING
OBLIGATIONS FOR TAX-RELATED ITEMS.  THE CORPORATION MAY REFUSE TO ISSUE AND
DELIVER SHARES OF COMMON STOCK IN PAYMENT OF ANY EARNED RESTRICTED STOCK IF THE
EMPLOYEE FAILS TO COMPLY WITH ANY WITHHOLDING OBLIGATION.


 

Section 16.  Foreign Indemnity

 

                The Employee agrees to indemnify the Corporation and each of its
Subsidiaries for the Employee’s portion of any social insurance obligations or
taxes arising under any foreign law with respect to the grant of Restricted
Stock under this Agreement, the end of the Period of Restriction, or the sale or
other disposition of the Restricted Stock.

 

Section 17.  Injunctive Relief

 

In addition to any other rights or remedies available to the Corporation as a
result of the breach of the Employee’s obligations hereunder, the Corporation
shall be entitled to enforcement of such obligations by an injunction or a
decree of specific performance from a court with appropriate jurisdiction and,
in the event that the Corporation is successful in any suit or proceeding
brought or instituted by the Corporation to enforce any of the provisions of
this Agreement or on account of any damages sustained by the Corporation by
reason of the violation by the Employee of any of the terms and conditions of
this Agreement to be performed by the Employee, the Employee agrees to pay to
the Corporation all costs and expenses including attorneys’ fees reasonably
incurred by the Corporation.

 

7

--------------------------------------------------------------------------------


 

Section 18.  Interpretation

 

                The Employee agrees that all questions of interpretation and
administration of this Agreement shall be determined by the Committee in its
sole discretion and such determination shall be final, binding and conclusive
upon him or her.  If the Committee is not acting, its functions may be performed
by the Board of Directors of the Corporation, and each reference in this
Agreement to the Committee shall, in that event, be deemed to refer to the Board
of Directors.

 

Section 19.  Severability

 

If any provision of this Agreement shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of this Agreement, and this Agreement shall
be construed and enforced as if the illegal, invalid, or unenforceable provision
had never been included.

 

Section 20.  Notices

 

                Any notice that either party hereto may be required or permitted
to give to the other shall be in writing and, except as otherwise required
herein, may be delivered personally or by mail to the Corporation at 200
Riverfront Boulevard, Elmwood Park, New Jersey 07407, attention of the Secretary
of the Corporation, or to the Employee at the address set forth below or at such
other address as either party may designate by notice to the other.

 

Section 21.  Successors

 

                The provisions of this Agreement shall be binding upon and inure
to the benefit of all successors of the Employee, including without limitation,
his or her estate and the executors, administrators or trustees thereof, his or
her heirs and legatees and any receiver, trustee in bankruptcy or representative
of his or her creditors.

 

8

--------------------------------------------------------------------------------


 

Section 22.  Applicable Law

 

                The Plan and this Agreement shall be construed, administered,
regulated and governed in all respects under and by the laws of the United
States to the extent applicable, and to the extent such laws are not applicable,
by the laws of the State of Delaware.

 

                IN WITNESS WHEREOF, the parties have entered into this
Restricted Stock Agreement as of the day and year first above written.

 

 

 

SEALED AIR CORPORATION

 

 

 

 

 

By

 

 

 

Chief Financial Officer

 

 

[Corporate Seal]

 

 

Attest:

 

 

 

 

Secretary

 

 

 

 

[L.S.]

 

Employee

 

 

 

Address of Employee:

 

 

 

 

 

 

 

Home Telephone No.

 

 

9

--------------------------------------------------------------------------------